                       UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF INDIANA
                           SOUTH BEND DIVISION


JOHN ANTHONY BALDWIN, JR.,               )
                                         )
                         Petitioner      )
                                         )
            vs.                          )    CAUSE NO. 3:18-CV-420 RLM
                                         )    (Arising out of 3:17-CR-70 RLM)
UNITED STATES OF AMERICA,                )
                                         )
                         Respondent      )


                              OPINION and ORDER

      Defendant John Baldwin, Jr., filed an appeal challenging the court’s

October 9, 2019 order denying his motion to vacate under 28 U.S.C. § 2255. His

motion to proceed in forma pauperis on appeal and implied request for a certificate

of appealability are before the court.

      Issuance of a certificate of appealability requires the court to find that Mr.

Baldwin has made “a substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2). He hasn’t done that. A financially indigent person may be

permitted to proceed on appeal in forma pauperis unless the court “certifies that

the appeal is not taken in good faith.” Fed. R. App. P. 24(a)(3). The court must

determine “that a reasonable person could suppose that the appeal has some

merit.” Walker v. O’Brien, 216 F.3d 626, 632 (7th Cir. 2000). The court would be

hard-pressed to make such a finding in this case, and concludes that his appeal

is not taken in good faith.
      Based on the foregoing, Mr. Baldwin’s motion for leave to proceed in forma

pauperis on appeal [Doc. No. 66 in 3:17cr70][Doc. No. 10 in 3:18cv420] and

implied request for a certificate of appealability are DENIED.

      SO ORDERED.

      ENTERED:      December 18, 2019



                                          /s/ Robert L. Miller, Jr.
                                     Judge
                                     United States District Court


cc:   J. Baldwin




                                        2
